Fleming, P. J.,
We have been asked by the relator, J. Frank Guiramez, to pass upon the legality of his commitment by the Court of Quarter Sessions of Clearfield County, Penna., at Nos. 98 and 99 December Sessions, 1926, by way of habeas corpus, the said relator being now an inmate of the Western Penitentiary of the State of Pennsylvania by virtue of such sentence and now confined at the Rockview Prison in this county.
In the first instance, it is our deep-seated opinion that this request should have been made to the Supreme Court of Pennsylvania, and not to a court of jurisdiction co-ordinate with that court which imposed sentence upon this relator.
We feel that we have no jurisdiction to act in this matter. The relator is an inmate of the Western Penitentiary of Pennsylvania, the situs of which is in Allegheny County. It was to the prison located in Allegheny County that this relator was committed and the presence of the relator in Centre County at this time is by the grace of the persons in charge of his commitment. His abode here might be for a day or for the balance of his confinement, but during his entire stay among us he is under the explicit direction of the Western Penitentiary of Pennsylvania, located at Pittsburgh, Penna., and if there is proper jurisdiction in a lower court to act upon a writ of habeas corpus in order that the legality of the relator’s commitment may be passed upon, it is for the County of Allegheny to do so and not the County of Centre. We are of the opinion that to follow any other course would cause exceedingly great embarrassment and confusion in cases of like character.
And now, Feb. 21, 1928, the writ of habeas corpus is dismissed, at the cost of the relator.
From S. D. Gettig, Bellefonte, Pá.